DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	In the previous action, claims 4-9 were rejected under 112 paragraph b. The examiner thanks the applicant for amending the claims and thus withdraws the 112 rejections.  
3.	Applicant's arguments filed 5/13/2022 have been fully considered but they are not persuasive. 
4.	Regarding applicant’s argument directed towards Endoh, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
5.	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., preventing erosion of the nozzles) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
6.	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The examiner provides motivation for combining each reference. 
7.	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, there is motivation to combine Endoh with Kurosawa to teach abrasive particles.  Since Endoh teaches using a cleaning liquid to clean bell jar and since Kurosawa teaches cleaning of bell jars using a liquid which also includes abrasive particles, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the cleaning liquid to contain abrasive particles as taught by Kurosawa in order to enhance removal of silicon and to achieve the predictable result of bell jar cleaning.  The examiner does not rely upon any hindsight reasoning for modifying Endoh.  
8.	Applicant’s argument that the modification of Endoh with Kobayashi will result in problems with the discharge of nozzles leading to erosion is not persuasive.  Nowhere in the teaching of Endoh or Kobayashi does it disclose such as result.  The examiner is modifying Endoh using Kobayashi as an example instead of incorporating Kobayashi into Endoh.  Endoh is modified by including more nozzles arranged along the upper half arc of the jar.  This does not destroy the reference nor does it result in problematic discharge or nozzle erosion.  The modification would result in better distribution of the cleaning liquid and targeted cleaning along the upper inner surface of the jar.  
9.	Regarding applicant’s argument directed towards Bovio, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Furthermore, the applicant argues that Bovio supplies liquid from the nozzle to the brush which is not persuasive.  According to para 0027-0028 of Bovio the nozzles are used to supply liquid to the inner jar surface for cleaning.  Thus, it is a related device as the present invention and can be used to modify Endoh for better liquid distribution and targeted cleaning within the jar.  
Priority
10.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
11.	The information disclosure statement (IDS) submitted on 5/12/2022 has been considered by the examiner.
Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
13.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

14.	Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Endoh et al. (PG Pub U.S 2009/0188532) and further in view of Kobayashi et al. (PG Pub U.S 2005/0020866), Kurosawa (WO2012/063432; English Machine Translation provided by applicant) and Bovio et al. (PG Pub U.S 2013/0000672).
15.	Regarding claim 4, Endoh teaches a device (fig 1) for cleaning an inner wall surface of a bell jar (70) for use in production of polycrystalline silicon (abstract), by causing nozzle (53) to discharge a cleaning liquid at the inner wall surface (para 0034), the nozzles including first nozzle (53), the device comprising a first cleaning unit (50) including the first nozzle (53) of the device (para 0034), which are arranged to spray in vertical direction towards upper-part curved wall surface of the bell jar (figs 1 and 5, para 0033-0034 and 0036-0037; nozzle 53 arranged to spray in vertical direction; aligned parallel to vertical axis P, wherein in upward movement of them as both are rotating along axis P nozzle 53 is directed to upper part curved surface), the arc passing an apex of the upper-part curved inner wall surface (fig 1, top of jar 72 makes arc with center being apex); and a rotating motor and an elevating motor (20/30) configured to cause the first cleaning unit to move relative to the bell jar (para 0029-0033 and 0036-0037), in a state where the nozzles of the device is in a first state in which the first nozzles of the first cleaning unit are put close to the upper-part curved inner wall surface (0036-0037; when nozzles are moved up vertically).  
16.	But Endoh fails to teach the cleaning liquid containing abrasive particles.  However, Kurosawa teaches a system for cleaning bell jar used in production of polycrystalline silicon (pages 4-5 and claim 1) wherein it is known for the cleaning liquid to contain abrasive particles (pages 4-5, claim 1; ice grains).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the cleaning liquid to contain abrasive particles as taught by Kurosawa in order to enhance removal of silicon.  
17.	Although present combination of Endoh and Kurosawa teaches nozzle (53) directed toward upper part curved wall surface of bell jar, it fails to specifically teach a plurality of nozzles arranged along at least half an arc of an upper-part curved inner wall surface of the bell jar.  However, Kobayashi teaches a cleaning device for inner surface of a reactor, wherein it is known to include nozzles (4) arranged along at least half an arc of an upper-part curved inner wall surface of the reactor (fig 1) (para 0038-0040) in order to reach the desired top upper part inner surface to be cleaned and distribute the cleaning fluid.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle of Endoh to include a plurality of nozzles arranged along at least half an arc of an upper-part curved inner wall surface of the bell jar (first cleaning unit) in order to the distribute the cleaning fluid towards the desired top upper part inner surface to be cleaned. 
18.	Although the present combination of Endoh, Kurosawa, and Kobayashi teaches a first cleaning unit with first nozzles and wherein the drive mechanism moves the cleaning unit in a first state (vertically) and a second state (rotationally) (abstract and claim 1 of Endoh), it fails to specifically teach a second cleaning unit including second nozzles which are arranged along a shape of a cylindrical body lateral inner wall surface in a height direction of the bell jar, and the rotating motor and an elevating motor configured to cause the second cleaning unit to move relative to the jar in a state wherein the nozzles are in a second state in which the second nozzles of the second cleaning unit are put close to the cylindrical body lateral inner wall surface.  
19.	However, Bovio also teaches a device (figs 1 and 4-6) for cleaning an inner wall surface of a bell jar for use in production of polycrystalline silicon (abstract and para 0018), wherein it is known to have a cleaning unit including nozzles (one pair of 132 and 134) which are arranged to spray along a shape of a cylindrical body lateral inner wall surface in a height direction of the bell jar (para 0027-0028), and the rotating motor and an elevating motor (120/124/126) configured to cause the cleaning unit to move relative to the jar in a state wherein the nozzles are in a state in which the nozzles of the cleaning unit are put close to the cylindrical body lateral inner wall surface (claim 1, para 0022-0023, and 0031-0032, also by rotation of actuator to rotate the nozzles within the jar) in order to distribute the cleaning liquid to enhance cleaning of the interior of the bell jar.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Endoh to include a second cleaning unit including second nozzles which are arranged along a shape in a height direction of a cylindrical body lateral inner wall surface of the bell jar as taught by Bovio, and for the rotating motor and an elevating motor of Endoh to be further configured to cause the second cleaning unit to move relative to the jar in a state wherein the nozzles are in a second state in which the nozzles of the cleaning unit are put close to the cylindrical body lateral inner wall surface as taught by Bovio in order to distribute the cleaning liquid to enhance cleaning of the interior of the bell jar.  Thus from the combination of references, the rotating motor and an elevating motor is configured to move the first and second cleaning unit such that first nozzles of the first cleaning unit are put close to upper part curved wall surface by the vertical movement (first state) and to move the second nozzles of the second cleaning unit close to the cylindrical body lateral inner wall surface by rotational movement (second state).         
20.	Regarding claim 5, the present combination of Endoh, Kurosawa, Kobayashi and Bovio teaches wherein the rotating motor causes the first cleaning unit to move in the first state (abstract, claim 1, and para 0031-0036 of Endoh); and the elevating motor causes the second cleaning unit to move in the second state (abstract, claim 1, and para 0031-0036 of Endoh). 


21.	Regarding claim 6, the present combination of Endoh, Kurosawa, Kobayashi and Bovio teaches the rotating motor casues the first cleaning unit to move in the first state in which the first nozzles of the first cleaning unit are put close to the upper part curved inner wall surface 
(0036-0037 of Endoh), but fails to teach the second cleaning unit further includes third nozzles of the device, the third nozzles being arranged in a ring form along a shape of the cylindrical-body lateral inner wall surface in a circumferential direction of the bell jar; and the elevating motor causes the second cleaning unit to move, in a third state in which the second nozzles and the third nozzles of the second cleaning unit are put close to the cylindrical-body lateral inner wall surface. 	
22.	However, Bovio further teaches teach the second cleaning unit further includes third nozzles of the device (nozzles 132 and 134 on multiple shafts 124), the third nozzles being arranged in a ring form along a shape in a circumferential direction of the cylindrical-body lateral inner wall surface of the bell jar (para 0021 and 0027-0028, fig 1, nozzles arranged in circumferential direction since each pair is on each different shaft thus forming a ring); and a elevating motor (120/124/126) causes the second cleaning unit to move, in a third state in which the second nozzles and the third nozzles of the second cleaning unit are put close to the cylindrical-body lateral inner wall surface (claim 1, para 0022-0023, and 0031-0032, also by rotation of actuator to rotate the nozzles within the jar) in order to increase distribution of the cleaning liquid within the bell jar.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the second cleaning unit further includes third nozzles of the device, the third nozzles being arranged in a ring form along a shape in a circumferential direction of the cylindrical-body lateral inner wall surface of the bell jar; the elevating motor causes the second cleaning unit to move, in a third state in which the second nozzles and the third nozzles of the second cleaning unit are put close to the cylindrical-body lateral inner wall surface as further taught by Bovio in order to increase distribution of the cleaning liquid within the bell jar. 	
23.	Regarding claim 7, the present combination of Endoh, Kurosawa, Kobayashi and Bovio teaches wherein the rotating motor and elevating motor (20/30) are provided outside a cleaning space (fig 1, para 0031 of Endoh).
24.	Regarding claim 8, the present combination of Endoh, Kurosawa, Kobayashi and Bovio teaches a flow path (23) of the cleaning liquid which extends from a rotating section (22) of the device to each of the nozzles (para 0029 of Endoh), but fails to teach the flow path being flexible.  However, Kurosawa further teaches that it is known for the flow path associated with the cleaning liquid to be flexible (hose reads on flexible) (pages 4-5 and, claim 1) in order to easily accommodate the fluid source.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the flow path to be flexible as further taught by Kurosawa in order to easily accommodate the fluid source.    
25.	Regarding claim 9, the present combination of Endoh, Kurosawa, Kobayashi and Bovio teaches the device further comprises a bell jar rotating motor (trey 10) configured to cause the bell jar to move, in at least one of the first state in which the first nozzles of the first cleaning unit are put close to the upper-part curved inner wall surface (claim 1, para 0026-0027 and 0036 of Endoh, wherein lowering the open edge of the jar onto the trey in which the shaft/nozzle is inserted reads on bell jar driving section so first cleaning unit is put in first state closer to upper curved inner wall surface of bell jar). 
Conclusion
26.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 57127213031303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PRADHUMAN PARIHAR/Examiner, Art Unit 1714                                                                                                                                                                                                        
/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714